Citation Nr: 1029218	
Decision Date: 08/04/10    Archive Date: 08/16/10

DOCKET NO.  09-15 026	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for multiple myeloma.


ATTORNEY FOR THE BOARD

K. Curameng, Counsel


INTRODUCTION

The Veteran had active duty service from November 1965 to 
November 1967.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a February 2006 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  The 
Veteran's notice of disagreement was received in November 2006.  
A statement of the case was issued in July 2007, and a 
substantive appeal was received in July 2007.  

Regarding multiple myeloma, this matter comes before the Board on 
appeal from an August 2005 rating decision by an RO of the VA.  
The Veteran's notice of disagreement was received in June 2006.  
A statement of the case was issued in March 2009, and a 
substantive appeal was received in April 2009.  

On substantive appeal received in April 2009, the Veteran marked 
the appropriate box to indicate that he wanted a hearing before 
the Board at the RO.  He specified that he wanted a video 
conference hearing.  On a form received in June 2009, he checked 
the appropriate line to indicate that he was waiving his right to 
an in-person hearing and to confirm that he wanted a Board video 
conference hearing.  A Board video conference hearing was 
scheduled in February 2010.  In a letter received in February 
2010, the Veteran requested that this Board video conference 
hearing be postponed to verify his participation in "Special 
Operations" incidents.  After carefully reviewing the Veteran's 
motion, the Board found that the Veteran had not shown good cause 
for failing to appear for his hearing.  Pursuant to the Board's 
ruling on the Veteran's February 2010 motion to reschedule, a 
Board video conference hearing will not be rescheduled.   

The issue of entitlement to service connection for multiple 
myeloma, is addressed in the REMAND portion of the decision below 
and is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDING OF FACT

Tinnitus was not manifested during the Veteran's active duty 
service or for many years thereafter, nor is tinnitus otherwise 
related to such service.




CONCLUSION OF LAW

Tinnitus was not incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) has 
a duty to notify and assist claimants in substantiating a claim 
for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2009).  

Duty to Notify

Upon receipt of a complete or substantially complete application, 
VA must notify the claimant of the information and evidence not 
of record that is necessary to substantiate a claim, which 
information and evidence VA will obtain, and which information 
and evidence the claimant is expected to provide.  38 U.S.C.A. 
§ 5103(a).  



The notice requirements apply to all five elements of a service 
connection claim: 
1) veteran status; 2) existence of a disability; 3) a connection 
between the veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd 
on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice by a letter 
dated in March 2005.  The notification substantially complied 
with the requirements of Quartuccio v. Principi, 16 Vet. App. 183 
(2002), identifying the evidence necessary to substantiate a 
claim and the relative duties of VA and the claimant to obtain 
evidence.  

While the notification did not advise the Veteran of the laws 
regarding degrees of disability or effective dates for any grant 
of service connection, no new disability rating or effective date 
for award of benefits will be assigned as the claims for service 
connection were denied.  Accordingly, any defect with respect to 
that aspect of the notice requirement is rendered moot.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).   

The Veteran has received all essential notice, has had a 
meaningful opportunity to participate in the development of his 
claims, and is not prejudiced by any technical notice deficiency 
along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004).  In any event, the Veteran has not demonstrated any 
prejudice with regard to the content of the notice.  See Shinseki 
v. Sanders, 129 S.Ct. 1696 (2009) (Reversing prior case law 
imposing a presumption of prejudice on any notice deficiency, and 
clarifying that the burden of showing that an error is harmful, 
or prejudicial, normally falls upon the party attacking the 
agency's determination.)  See also Mayfield v. Nicholson, 444 
F.3d 1328, 1333-34 (Fed. Cir. 2006).  

Duty to Assist

VA has obtained service and private records, assisted the Veteran 
in obtaining evidence, and afforded the Veteran a VA audiological 
examination in December 2005.  All known and available records 
relevant to the tinnitus issue have been obtained and associated 
with the Veteran's claims file; and the Veteran has not contended 
otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the Veteran is not prejudiced by a decision on 
the tinnitus issue at this time.

Analysis

Applicable law provides that service connection will be granted 
if it is shown that the veteran suffers from disability resulting 
from an injury suffered or disease contracted in line of duty, or 
for aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in the active military, naval, or air 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be chronic 
disability resulting from that injury.  If there is no showing of 
a resulting chronic condition during service, then a showing of 
continuity of symptomatology after service is required to support 
a finding of chronicity.  38 C.F.R. § 3.303(b).  Service 
connection may also be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).

The Veteran asserts that his tinnitus stems from working on a 
diesel-powered submarine as a machinist mate.  He reported that 
there was constant exposure to diesel engines, high and low 
pressure air compressors, oxygen generators and electric engine 
drive of the submarine.  In a June 2005 statement, the Veteran 
shared that post service, he worked as a loading foreman for a 
lumber yard for five years.  Afterwards, he worked as a chief 
engineer in the Merchant Marine for approximately 25 years after 
service.  In a November 2006 statement, the Veteran reported that 
hearing protection was available in service, but enforcement was 
lax, and everyone rarely used hearing protection.  The Veteran 
stated that he developed tinnitus shortly after reporting on the 
ship.  The Veteran claimed that he had experienced tinnitus ever 
since.  

While the Veteran is competent to report experiencing tinnitus, 
the Board does not find the assertions of having tinnitus in 
service to be credible when viewed against the totality of the 
evidence.  As outlined below, the Veteran has given varying 
histories to medical care providers regarding the time of onset 
of tinnitus, and these inconsistencies diminish the credibility 
of his assertion that the tinnitus started in service. 

Service treatment records show that on reports of medical 
examinations from November 1967 to April 1970, the Veteran's ears 
were clinically evaluated as normal.  On the November 1967 
examination, only eye defects were noted under summary of defects 
and diagnoses.  Tinnitus was not reported.  On a March 1965 
report of medical history, the Veteran marked the appropriate box 
to indicate ear, nose and throat trouble.  However, the 
physician's summary only showed that the Veteran had ear 
infection three years prior.  In parenthesis, the examiner wrote, 
"(? Otitis [e]xterna)".  No tinnitus was noted.  In subsequent 
reports of medical history in December 1968 and April 1970 the 
Veteran again marked the appropriate box to indicate a 
past/current medical history of "ear, nose or throat trouble" 
and again did not specify that he had tinnitus.  In the April 
1970 report of medical history when asked if he ever had 
consulted or been treated by clinics, physicians, healers, or 
other practitioners within the past five years, the Veteran noted 
that he was treated for an ear infection at a Naval Hospital in 
San Diego.  Again, the Veteran did not indicate any ringing of 
his ears, but did mention another disorder in addition to the ear 
infection.  The Veteran's current assertions of tinnitus in 
service and at the time of his discharge examination are 
inconsistent with the contemporaneous service treatment records.  
The Veteran had the opportunity to report any such problems at 
that time, but he did not.  In fact, he expressly checked the box 
to deny ear trouble.  In other words, his current statements are 
inconsistent with his actions during service.  

Post service treatment records show that the Veteran was first 
seen in December 2003 for tinnitus at University of California of 
San Diego (UCSD).

He was later seen for tinnitus in February 2004 at UCSD.  The 
Veteran reported that the tinnitus in both ears was constant and 
that he had had it for a few years.  The Veteran reported that it 
was getting worse recently.    

When the Veteran was afforded a VA examination in December 2005, 
he reported that he had a constant bilateral ringing that started 
20 years ago.  He stated that he worked in the Navy as a 
machinist mate and that he did not use hearing protection.  When 
he separated from service in 1967, he said that for approximately 
25 years, he worked in engineering on various boats while using 
hearing protective devices.  The Veteran denied having had noisy 
recreational activities.

After interviewing and examining the Veteran, and after reviewing 
the Veteran's claims file, the VA examiner stated that the 
etiology of the tinnitus cannot be determined without resort to 
pure speculation.  However, the VA examiner explained that having 
reviewed the available evidence, it is more likely than not 
unrelated to the Veteran's military service.  He explained that 
all hearing tests that were done either at or shortly after 
service show no documentation of tinnitus until a February 2004 
audiogram done at UCSD Medical Center showed tinnitus, which had 
been present for a few years according to that report.  The VA 
examiner noted that the Veteran reported having tinnitus for 
approximately 20 years, which would date the onset well after the 
Veteran's military service.  The VA examiner indicated that the 
Veteran had worked in a noisy environment (even though he used 
hearing protection for a 25-year period following service), and 
that the Veteran had chemotherapy with potentially ototoxic 
medication, both of which could cause the tinnitus.  

The Board acknowledges the Veteran's assertion that his tinnitus 
is related to noise exposure in service.  However, the 
preponderance of the evidence is against a finding that the 
tinnitus began during service.  The Veteran's statements 
regarding a continuity of symptoms since service are contradicted 
by his statements give to medical care providers.  Moreover, a 
medical examiner, with full knowledge of the Veteran's in-service 
noise exposure and his self-reported history of tinnitus, was 
nevertheless of the opinion that the Veteran's current tinnitus 
is more likely than not unrelated to service.  

After thorough review of the evidence currently of record, the 
Board is led to the conclusion that there is not such a state of 
equipoise of the positive evidence with the negative evidence to 
permit a favorable determination in this case.  38 U.S.C.A. § 
5107(b).  The weight of the evidence is against the Veteran's 
claim.


ORDER

Entitlement to service connection for tinnitus is not warranted.  
To this extent, the appeal is denied.


REMAND

The other issue before the Board is entitlement to service 
connection for multiple myeloma.

In a statement received in June 2005, the Veteran claimed 
asbestos exposure from the ship's engine rooms and noted that he 
was exposed to oil, fuel oil and other chemical fumes on a daily 
basis since the USS Pomodon was a diesel boat.

While the RO did develop the issue herbicide exposure, it does 
not appear to the Board that the Veteran's claims of exposure to 
asbestos and chemical fumes were considered by the RO.  

The Board notes that there is no specific statutory guidance with 
regard to asbestos-related claims, nor has the Secretary 
promulgated any regulations in regard to such claims.  However, 
VA has issued a circular on asbestos-related diseases. DVB 
Circular 21-88-8, Asbestos-Related Diseases (May 11, 1988) (DVB 
Circular) provides guidelines for considering compensation claims 
based on exposure to asbestos.  The information and instructions 
from the DVB Circular have been included in a VA Adjudication 
Procedure Manual, M21-1 (M21-1), Part VI, 7.21. The United States 
Court of Appeals for Veterans Claims (hereinafter Court) has held 
that VA must analyze an appellant's claim to entitlement to 
service connection for asbestosis or asbestos-related 
disabilities under the administrative protocols under these 
guidelines.  Ennis v. Brown, 4 Vet. App, 523, 527 (1993); McGinty 
v. Brown, 4 Vet. App. 428, 432 (1993).

The guidelines provide that the latency period for asbestos-
related diseases varies from 10-45 years or more between first 
exposure and development of disease.  M21-1, part VI, para. 
7.21(b)(1) and (2).  It is noted that an asbestos-related disease 
can develop from brief exposure to asbestos or as a bystander.  
The guidelines identify the nature of some asbestos-related 
diseases.  The most common disease is interstitial pulmonary 
fibrosis (asbestosis).  Asbestos fibers may also produce pleural 
effusions and fibrosis, pleural plaques, mesotheliomas of the 
pleura and peritoneum, lung cancer, and cancers of the 
gastrointestinal tract.  See M21-1, part VI, para. 7.21(a)(1).

The Court has further held that in adjudicating asbestos-related 
claims, it must be determined whether development procedures 
applicable to such claims have been followed.  See Ashford v. 
Brown, 10 Vet. App. 120 (1997).  The guidelines provide, in part, 
that the clinical diagnosis of asbestosis requires a history of 
exposure and radiographic evidence of parenchymal disease; that 
rating specialists are to develop any evidence of asbestos 
exposure before, during and after service; and that a 
determination must be made as to whether there is a relationship 
between asbestos exposure and the claimed disease, keeping in 
mind the latency period and exposure information.  M21-1, part 
VI, para. 7.21(d)(1).

Although the VA directive does not mention multiple myeloma and 
does not otherwise suggest any etiology between that disorder and 
exposure to asbestos, such a question is medical in nature and 
the Board believes that medical guidance should be sought to 
fully assist the Veteran with this claim.  

Accordingly, the case is REMANDED for the following actions:

1.  The Veteran should be scheduled for a 
VA examination in connection with his 
multiple myeloma.  It is imperative that 
the claims file be made available to and be 
reviewed by the examiner.  

The examiner should offer an opinion (even 
if the Veteran fails to report for the 
examination) as to whether it was at least 
as likely as not (a 50% or higher degree of 
probability) that the Veteran's multiple 
myeloma is causally related to his service, 
including chemical fume exposure and 
asbestos exposure.  A rationale should be 
furnished, with discussion (as the examiner 
may deem appropriate) to any medical 
studies, research, literature, etc.)

2.  After completion of the above and any 
additional development which the RO may 
deem necessary, the RO should then review 
the expanded record and readjudicate the 
issue of entitlement to service connection 
for multiple myeloma.  The RO should issue 
an appropriate supplemental statement of 
the case, and give the Veteran the 
opportunity to respond.  The case should 
then be returned to the Board, if in order, 
for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




______________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


